DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horne (US 5,109,158) in view of Chiang (US 2016/0323523) and Dorn et al. (The CRIRES InSb megapixel focal plane array detector mosaic, Proceedings of SPIE Vol. 5499 (September 2004), pp.510-517).
	In regard to claim 1, Horne discloses a far infrared sensor package, comprising:
(a) a package body (e.g., “… encapsulation packages …” in the first column 12 paragraph); and
(b) a plurality of far infrared sensor array integrated circuits (e.g., “… This invention relates to staring array imaging systems comprising array devices which generate signals in response to an image from a distant scene, particularly but not exclusively for infrared imaging … Each body array 11 is mounted on a substrate 1, for example of silicon, comprising a circuit for processing signals from the detector elements 10 …” in the first column 1 paragraph, the third column 7 paragraph, and a prima facie case of obviousness exists (MPEP § 2144.05) since the claimed far infrared range lie inside the disclosed infrared range), disposed on a same plane and inside the package body (e.g., “… image plane 202 … encapsulation packages …” in the last column 6 paragraph and the first column 12 paragraph),
wherein each of the far infrared sensor array integrated circuits includes a far infrared sensing element array of a same size (e.g., “… each discrete array 11 may contain 128X128 elements 10 …” in the third column 8 paragraph),
wherein a first far infrared sensor array integrated circuit of the plurality of far infrared sensor array integrated circuits includes a first sensing control circuit (e.g., “… This invention relates to staring array imaging systems comprising array devices which generate signals ” in the first column 1 paragraph and the third column 7 paragraph), and the first sensing control circuit performs a compensation computation according to a plurality of sensed signals derived respectively from a plurality of far infrared sensing element arrays (e.g., “… If the composite array is viewed from a very wide angle, well outside the angle of view from the objective 200, the non-sensitive areas 1 and 100 will begin to appear in the composite virtual image at the transitions between the arrays 11: such a composite virtual image is no longer an image containing all 128 X 128 elements of each array 11 since at this very wide angle some of the elements will begin to disappear in the image of each array 11 … it is possible to compensate at least partly by carrying out appropriate signal-processing in the circuit substrates 1, for example by combining at least part of the signals generated by these edge elements 10a from neighbouring arrays 11 so as to form a composite signal. Combination of these element signals permits an improved signal-to-noise ratio to be obtained for these edge elements 10a … signals from the elements 10a whose images are superimposed are processed together to compensate at least partially for the cross-talk …” in the last column 8 paragraph and the last two column 9 paragraphs),
wherein a second far infrared sensor array integrated circuit of the plurality of far infrared sensor array integrated circuits includes an far infrared sensing element array that is coupled to the first sensing control circuit (e.g., “… Connections between the circuits of the different substrates 1 may be formed as conductor tracks 101 extending on the support 100, possibly with interconnecting links extending over the edges of the substrates 1. However, a variety of different connection schemes are possible …” in the last column 7 paragraph),
e.g., “… If the composite array is viewed from a very wide angle, well outside the angle of view from the objective 200, the non-sensitive areas 1 and 100 will begin to appear in the composite virtual image at the transitions between the arrays 11: such a composite virtual image is no longer an image containing all 128 X 128 elements of each array 11 since at this very wide angle some of the elements will begin to disappear in the image of each array 11 … it is possible to compensate at least partly by carrying out appropriate signal-processing in the circuit substrates 1, for example by combining at least part of the signals generated by these edge elements 10a from neighbouring arrays 11 so as to form a composite signal. Combination of these element signals permits an improved signal-to-noise ratio to be obtained for these edge elements 10a … signals from the elements 10a whose images are superimposed are processed together to compensate at least partially for the cross-talk …” in the last column 8 paragraph and the last two column 9 paragraphs), and
wherein the far infrared sensor array integrated circuits form an NxN circuit array, where N is an integer greater than 2 (e.g., “… rectangular 2-dimensional array geometry with square outlines has been illustrated in FIGS. 1 and 3 …” in the second column 11 paragraph).
The package of Horne lacks an explicit description that the far infrared sensor array integrated circuits includes (N-2)^2 second far infrared sensor array integrated circuit(s), each of which does not include a sensing control circuit, and the (N-2)^2 second far infrared sensor array integrated circuit(s) is or are located at a central part of the NxN e.g., see “… multiple CMOS image sensor chips with at least one sharing common control circuits … common control circuits and the first pixel array are formed in the first chip, a second pixel array are formed in a second chip. The second pixel array shares the common control circuits with the first pixel array. In this embodiment, size of the second chip is greatly reduced because of no control circuits formed thereon …” in paragraphs 2 and 9 of Chiang and “… standard packages for the Raytheon Aladdin arrays are LCC packages which cannot be used to build close buttable mosaics. In order to reduced the gap between arrays …” in the section 2.1 paragraph of Dorn et al.).  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide (e.g., (N-2)^2=(3-2)^2= one) second far infrared sensor array integrated circuit of Horne without a sensing control circuit, in order to achieve advantages such as “size of the second chip is greatly reduced because of no control circuits formed thereon”.  It would also have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to only dispose the first sensing control circuit on outer sides of the first far infrared sensor array integrated circuit that are not adjacent to other far infrared sensor array integrated circuits, in order to reduce “gap between arrays”.
Claim(s) 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horne (US 5,109,158) in view of LeVeigne (US 2014/0138543), Chiang (US 2016/0323523), and Dorn et al. (The CRIRES InSb megapixel focal plane array detector mosaic, Proceedings of SPIE Vol. 5499 (September 2004), pp.510-517).
In regard to claim 2, Horne discloses a far infrared sensor package, comprising:
(a) a package body (e.g., “… encapsulation packages …” in the first column 12 paragraph); and
(b) a plurality of far infrared sensor array integrated circuits (e.g., “… This invention relates to staring array imaging systems comprising array devices which generate signals in response to an image from a distant scene, particularly but not exclusively for infrared imaging … Each body array 11 is mounted on a substrate 1, for example of silicon, comprising a circuit for processing signals from the detector elements 10 …” in the first column 1 paragraph, the third column 7 paragraph, and a prima facie case of obviousness exists (MPEP § 2144.05) since the claimed far infrared range lie inside the disclosed infrared range), disposed on a same plane and inside the package body (e.g., “… image plane 202 … encapsulation packages …” in the last column 6 paragraph and the first column 12 paragraph),
wherein each of the far infrared sensor array integrated circuits includes a far infrared sensing element array of a same size (e.g., “… each discrete array 11 may contain 128X128 elements 10 …” in the third column 8 paragraph),
wherein a first far infrared sensor array integrated circuit of the plurality of far infrared sensor array integrated circuits includes a first sensing control circuit (e.g., “… This invention relates to staring array imaging systems comprising array devices which generate signals in response to an image from a distant scene, particularly but not exclusively for infrared imaging … Each body array 11 is mounted on a substrate 1, for example of silicon, comprising a circuit for processing signals from the detector elements 10 …” in the first column 1 paragraph and the third column 7 paragraph), and the first sensing control circuit performs a e.g., “… If the composite array is viewed from a very wide angle, well outside the angle of view from the objective 200, the non-sensitive areas 1 and 100 will begin to appear in the composite virtual image at the transitions between the arrays 11: such a composite virtual image is no longer an image containing all 128 X 128 elements of each array 11 since at this very wide angle some of the elements will begin to disappear in the image of each array 11 … it is possible to compensate at least partly by carrying out appropriate signal-processing in the circuit substrates 1, for example by combining at least part of the signals generated by these edge elements 10a from neighbouring arrays 11 so as to form a composite signal. Combination of these element signals permits an improved signal-to-noise ratio to be obtained for these edge elements 10a … signals from the elements 10a whose images are superimposed are processed together to compensate at least partially for the cross-talk …” in the last column 8 paragraph and the last two column 9 paragraphs),
wherein at least one second far infrared sensor array integrated circuit of the plurality of far infrared sensor array integrated circuits includes a second sensing control circuit (e.g., “… This invention relates to staring array imaging systems comprising array devices which generate signals in response to an image from a distant scene, particularly but not exclusively for infrared imaging … Each body array 11 is mounted on a substrate 1, for example of silicon, comprising a circuit for processing signals from the detector elements 10 …” in the first column 1 paragraph and the third column 7 paragraph), and
wherein the far infrared sensor array integrated circuits form an NxN circuit array, where N is an integer greater than 2 (e.g., “… rectangular 2-dimensional array geometry with square outlines has been illustrated in FIGS. 1 and 3 …” in the second column 11 paragraph).
e.g., see “… All of the sub-arrays (tiles) 110 in the larger array 100 may be substantially identical with one another. Alternatively, different sub-arrays (tiles) 110 may be used in different areas of the larger array 100, for example selected sub-arrays 110 having a faster readout or higher resolution than the others …” in paragraph 53 of LeVeigne, “… multiple CMOS image sensor chips with at least one sharing common control circuits … common control circuits and the first pixel array are formed in the first chip, a second pixel array are formed in a second chip. The second pixel array shares the common control circuits with the first pixel array. In this embodiment, size of the second chip is greatly reduced because of no control circuits formed thereon …” in paragraphs 2 and 9 of Chiang, and “… standard packages for the Raytheon Aladdin arrays are LCC packages which cannot be used to build close buttable mosaics. In order to reduced the gap between arrays …” in the section 2.1 paragraph of Dorn et al.).  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to e.g., (N-2)^2=(3-2)^2= one) second far infrared sensor array integrated circuit of Horne without a sensing control circuit, in order to achieve advantages such as “size of the second chip is greatly reduced because of no control circuits formed thereon”.  It would also have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a faster parallel readout function for the first sensing control circuit of Horne that are different from the second sensing control circuit function of a serial readout, in order to achieve a faster readout for the first infrared sensing element array.  It would further have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to only dispose the first and second sensing control circuits on outer sides of the first and second far infrared sensor array integrated circuits that are not adjacent to other far infrared sensor array integrated circuits, in order to reduce “gap between arrays”.
	In regard to claim 3 which is dependent on claim 2, the package of Horne lacks an explicit description that a size of the first sensing control circuit is different from a size of the second sensing control circuit.  However, integrated circuits are well known in the art (e.g., see “… All of the sub-arrays (tiles) 110 in the larger array 100 may be substantially identical with one another. Alternatively, different sub-arrays (tiles) 110 may be used in different areas of the larger array 100, for example selected sub-arrays 110 having a faster readout or higher resolution than the others …” in paragraph 53 of LeVeigne).  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a faster parallel readout function (wherein each column has its own readout circuit) for the first sensing control circuit of Horne that are different from the second sensing control circuit function of a serial readout (wherein each column shares one 
	In regard to claim 4, Horne discloses a far infrared sensor array integrated circuit combination, comprising:
(a) a first far infrared sensor array integrated circuit including a first far infrared sensing element array and a first sensing control circuit (e.g., “… This invention relates to staring array imaging systems comprising array devices which generate signals in response to an image from a distant scene, particularly but not exclusively for infrared imaging … Each body array 11 is mounted on a substrate 1, for example of silicon, comprising a circuit for processing signals from the detector elements 10 …” in the first column 1 paragraph, the third column 7 paragraph, and a prima facie case of obviousness exists (MPEP § 2144.05) since the claimed far infrared range lie inside the disclosed infrared range); and
(b) a plurality of second far infrared sensor array integrated circuits, at least one including a second far infrared sensing element array and a second sensing control circuit (e.g., “… This invention relates to staring array imaging systems comprising array devices which generate signals in response to an image from a distant scene, particularly but not exclusively for infrared imaging … Each body array 11 is mounted on a substrate 1, for example of silicon, comprising a circuit for processing signals from the detector elements 10 …” in the first column 1 paragraph, the third column 7 paragraph, and a prima facie case of obviousness exists (MPEP § 2144.05) since the claimed far infrared range lie inside the disclosed infrared range), and
e.g., “… each discrete array 11 may contain 128X128 elements 10 …” in the third column 8 paragraph),
wherein the far infrared sensor array integrated circuits form an NxN circuit array, where N is an integer greater than 2 (e.g., “… rectangular 2-dimensional array geometry with square outlines has been illustrated in FIGS. 1 and 3 …” in the second column 11 paragraph).
The combination of Horne lacks an explicit description that a function providable by the first sensing control circuit is different from functions providable by the second sensing control circuit with a size of the first sensing control circuit is not consistent with a size of the second sensing control circuit, the far infrared sensor array integrated circuits includes (N-2)^2 second far infrared sensor array integrated circuit(s) each of which does not include a sensing control circuit, and the (N-2)^2 far infrared sensor array integrated circuit(s) that does not or do not include a sensing control circuit is or are located at a central part of the NxN circuit array, and the first sensing control circuit is only disposed on outer sides of the first far infrared sensor array integrated circuit that are not adjacent to other far infrared sensor array integrated circuits, and the second sensing control circuit is only disposed on outer sides of the second far infrared sensor array integrated circuit that are not adjacent to other far infrared sensor array integrated circuits.  However, integrated circuits are well known in the art (e.g., see “… All of the sub-arrays (tiles) 110 in the larger array 100 may be substantially identical with one another. Alternatively, different sub-arrays (tiles) 110 may be used in different areas of the larger array 100, for example selected ” in paragraph 53 of LeVeigne, “… multiple CMOS image sensor chips with at least one sharing common control circuits … common control circuits and the first pixel array are formed in the first chip, a second pixel array are formed in a second chip. The second pixel array shares the common control circuits with the first pixel array. In this embodiment, size of the second chip is greatly reduced because of no control circuits formed thereon …” in paragraphs 2 and 9 of Chiang, and “… standard packages for the Raytheon Aladdin arrays are LCC packages which cannot be used to build close buttable mosaics. In order to reduced the gap between arrays …” in the section 2.1 paragraph of Dorn et al.).  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide (e.g., (N-2)^2=(3-2)^2= one) second far infrared sensor array integrated circuit of Horne without a sensing control circuit, in order to achieve advantages such as “size of the second chip is greatly reduced because of no control circuits formed thereon”.  It would also have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a faster parallel readout function (wherein each column has its own readout circuit) for the first sensing control circuit of Horne that are different from the second sensing control circuit function of a serial readout (wherein each column shares one readout circuit), in order to achieve a faster readout for the first infrared sensing element array.  It would further have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that providing a plurality of readout circuits would require a large size than providing a single readout circuit.  It would further have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to only dispose the first and second sensing control circuits on outer sides of the first and gap between arrays”.
Response to Arguments
Applicant’s arguments with respect to the amended claims have been fully considered but are moot in view of the new ground(s) of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shun Lee whose telephone number is (571)272-2439.  The examiner can normally be reached on Tuesday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on (571)272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SL/
Examiner, Art Unit 2884

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884